


Exhibit 10.13.1

 

OMNIBUS AMENDMENT

 

THIS OMNIBUS AMENDMENT (this “Amendment”) is made as of July 30, 2007, by and
among MID-STATE TRUST IX, as borrower (the “Borrower”), YC SUSI TRUST, as a
lender, ATLANTIC ASSET SECURITIZATION LLC, as a lender, TREASURY BANK, A
DIVISION OF COUNTRYWIDE BANK FSB (f/k/a Treasury Bank, a Division of Countrywide
Bank, N.A.), as custodian (the “Custodian”), THE BANK OF NEW YORK, as trustee
(the “Trustee”), BANK OF AMERICA, NATIONAL ASSOCIATION, as agent (the “Agent”),
a managing agent and a bank investor, CALYON NEW YORK BRANCH, as a managing
agent and a bank investor, AMBAC ASSURANCE CORPORATION, as surety provider and
insurer (the “Surety Provider”), WALTER MORTGAGE COMPANY (successor by merger to
Mid-State Homes, Inc.), as depositor (in such capacity, the “Depositor”) and as
master servicer (in such capacity, the “Master Servicer”), JIM WALTER HOMES,
INC., as originator (the “Originator”), NEATHERLIN HOMES, INC., as eligible
originator, DREAM HOMES, INC., as eligible originator, DREAM HOMES USA, INC., as
eligible originator, and JIM WALTER HOMES OF ARKANSAS, INC., as eligible
originator.

 

PRELIMINARY STATEMENTS

 

WHEREAS, reference is made to: (i) the Second Amended and Restated Variable
Funding Loan Agreement, dated as of June 15, 2006 (as previously amended and
supplemented prior to the date hereof, the “Loan Agreement”), among the
Borrower, the Trustee, the Custodian, the Agent and the Lenders, Managing Agents
and Bank Investors from time to time party thereto; (ii) the Second Amended and
Restated Insurance and Indemnity Agreement, dated as of June 15, 2006 (as
previously amended and supplemented prior to the date hereof, the “Insurance
Agreement”), among the Borrower, the Surety Provider, the Depositor, the Master
Servicer, the Trustee and the Originators party thereto; (iii) the
Custodian/Trustee Agreement, dated as of June 15, 2006 (as previously amended
and supplemented prior to the date hereof, the “CTA Agreement”), among the
Borrower, the Custodian, the Trustee, the Agent, the Surety Provider and the
Lenders and Managing Agents party thereto; (iv) the Amended and Restated
Depositor Account Transfer Agreement, dated as of June 15, 2006 (as previously
amended and supplemented prior to the date hereof, the “DAT Agreement”), among
the Originator, the Depositor and the Eligible Originators party thereto;
(v) the Amended and Restated Borrower Account Transfer Agreement, dated as of
June 15, 2006 (as previously amended and supplemented prior to the date hereof,
the “BAT Agreement”), between the Depositor and the Borrower; (vi) the Second
Amended and Restated Master Servicing Agreement, dated as of June 15, 2006 (as
previously amended and supplemented prior to the date hereof, the “Servicing
Agreement”), among the Borrower, the Master Servicer, the Trustee and the
Custodian; and (vii) the other Operative Documents (as defined in Annex A to the
Loan Agreement) (collectively, the documents in clauses (i) thru (vii) above,
the “Transaction Documents”).

 

WHEREAS, the parties hereto desire to have the Loan Agreement and other
Transaction Documents amended and supplemented to: (i) extend the Scheduled
Termination Date; (ii) add Jim Walter Homes of Arkansas, Inc. as an Eligible
Originator; and (iii) make certain further and additional clarifications and
amendments to the Loan Agreement and other Transaction Documents as provided
herein; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties to the Transaction Documents have agreed to the terms of
this Amendment as set forth herein.

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Amendment hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.  Amendments to Certain Definitions in the Loan Agreement.  The
following definitions in Annex A of the Loan Agreement (and elsewhere in the
Transaction Documents, where applicable) are hereby amended in their entirety to
read as follows:

 

“Eligible Account” means, on any date, any Account:

 

(a)           for which the information set forth with respect to such Account
in the Schedule of Accounts is true and correct as of the date as of which such
information is given;

 

(b)           with respect to which the related building or sales contract or
loan agreement (as applicable), as the case may be, has been duly executed by
the parties thereto and the duties to be performed thereunder prior to the date
the first payment in connection with such contract or loan agreement (as
applicable) is due have been performed;

 

(c)           with respect to which the Account Documents have been duly
executed by the related Obligor and the Mortgage has been duly executed by such
Obligor and, to the extent required under local law for recordation or
enforcement, properly acknowledged;

 

(d)           with respect to which the Mortgage has been properly recorded as
required by law; the Mortgage constitutes a valid first priority lien upon and
security title to the property described therein, which is a single family
detached dwelling, and such Mortgage and the Account Note secured thereby are or
shall be fully enforceable in accordance with their terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity (whether in a proceeding in equity or at law);

 

(e)           with respect to which the Borrower is the sole owner of such
Account and has good and marketable title to such Account, free and clear of all
Adverse Claims and full right and authority to transfer such Account and to
Grant such Account to the Trustee;

 

(f)            with respect to which all costs, fees, intangible, documentary
and recording taxes and expenses incurred in making, closing, and recording such
Account have been paid;

 

2

--------------------------------------------------------------------------------


 

(g)           for which no part of the Mortgaged Property purporting to secure
the related Account Note has been, or shall have been, released from the lien or
security title of the Mortgage securing such Account Note except for a Mortgaged
Property securing an Account Note which has been prepaid in full between the
Cut-Off Date and the applicable Borrowing Date, the amount of such prepayments
to be deposited in the Collection Account on or before such Borrowing Date;

 

(h)           except to the extent permitted by the Master Servicing Agreement,
with respect to which no term or provision of such Account has been or will be
altered, changed or modified in any way by the Master Servicer, any applicable
Subservicer or the Borrower without the consent of the Trustee, the Controlling
Party and the Agent;

 

(i)            which Account the Borrower acquired title to in good faith, for
value and without notice of any Adverse Claim;

 

(j)            for which the Account Note evidences an account bearing a fixed
rate of interest and fully amortizing level monthly payments (other than with
respect to Adjustable Rate Accounts and with respect to Balloon Accounts insofar
as such payment is the final payment on such Account) and, in the case of
Accounts other than Accounts purchased by Walter Mortgage Company, which
payments are due monthly; for which the Account Note related to any Account
other than an Adjustable Rate Account bears an interest rate of not less than
6.5% per annum; for which the interest rate of such Account together with the
interest rate for all other Accounts, does not result in the weighted average
interest rate of all Accounts to be less than 8.85% per annum; and for which the
Account Note has an original term to maturity not in excess of (i) 25 years with
respect to Accounts on which the sales price (or loan amount in the case of WMC
Accounts) to the customer is less than $25,000 and (ii) 30 years with respect to
Accounts on which the sales price (or loan amount in the case of WMC Accounts)
to the customer is equal to or greater than $25,000;

 

(k)           which is not subject to any action, suit, proceeding, or other
litigation, and with respect to which there is no right of rescission, setoff,
defense or counterclaim to such Account Note or the related Mortgage, including
both the obligation of the Obligor to pay the unpaid principal or interest on
such Account Note and the defense of usury; furthermore, neither the operation
of any of the terms of the Account Note and the Mortgage nor the exercise of any
right thereunder will render the Account Note or the Mortgage unenforceable, in
whole or in part, or subject such Account Note or Mortgage to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, and
no such right of rescission, setoff, counterclaim or defense has been asserted
with respect thereto;

 

(l)            with respect to which there are no mechanics’ liens or claims for
work, labor or material (and to the best of the Borrower’s knowledge, no rights
are outstanding that could give rise to such lien under applicable law)
affecting the related Mortgaged Property which are or may be a lien prior to, or
equal with, the lien of such Mortgage;

 

3

--------------------------------------------------------------------------------


 

(m)          for which the Account Note at the time of origination complied in
all material respects with applicable local, state and federal laws, including,
without limitation, usury, equal credit opportunity, predatory and abusive
lending laws, real estate settlement procedures, truth-in-lending and disclosure
laws, and consummation of the transactions contemplated hereby will not involve
the violation of any such laws;

 

(n)           with respect to which, if the related Mortgage constitutes a deed
of trust, a trustee, duly qualified under applicable law to serve as such, is
properly designated, serving and named in such Mortgage;

 

(o)           with respect to which there has been no fraud, dishonesty,
misrepresentation or negligence on the part of the Originator or any Eligible
Originator in connection with the origination of the related Account Note or in
connection with the sale of the related Account;

 

(p)           which is evidenced by one original Account Note;

 

(q)           which is denominated and payable only in United States dollars in
the United States;

 

(r)            as to which the Depositor has satisfied all of its obligations
under the BAT Agreement;

 

(s)           which satisfies all applicable underwriting guidelines and/or
credit policies;

 

(t)            the Obligor on which has been directed to make all payments
directly to the Master Servicer or any applicable Subservicer or to a post
office box of the Master Servicer or any applicable Subservicer;

 

(u)           with respect to which, if such Account is a Jumbo Account, the
Principal Balance thereof together with the aggregate Principal Balance of all
other Jumbo Accounts, does not exceed 5% of the aggregate Principal Balance of
all Accounts (other than Defaulted Accounts, Delinquent Accounts and any
Accounts excluded from eligibility in their entirety); provided, however, that a
Jumbo Account which satisfies the criteria specified hereunder shall cease to be
an Eligible Account if it causes the average Principal Balance of all Accounts
to be greater than $115,000;

 

(v)           which has not previously been removed from the facility or the
related Mortgaged Property of which has not been repossessed and the Account
resold more than three times prior to its acquisition by the Borrower pursuant
to the BAT Agreement;

 

(w)          which is not a Defaulted Account, Delinquent Account or an Account
with respect to which the Borrower has received notice from the Trustee no less
than five Business Days prior to a Borrowing Date (or if such Borrowing Date is
also a Remittance Date, the fifth day of the calendar month in which such
Remittance Date occurs, or if such day is not a Business Day, the next
succeeding Business Day) is a Defective Account;

 

4

--------------------------------------------------------------------------------


 

(x)            the Obligor on which is a natural person who is a U.S. resident,
is not an Affiliate of Walter Industries, Inc. and is not a Governmental
Authority;

 

(y)           with respect to which the related Mortgaged Property is located in
the United States; provided, however, that (i) the aggregate Principal Balance
related to Mortgaged Properties in each of the following states individually,
may not exceed 15% of the aggregate Principal Balance of all Accounts (other
than Defaulted Accounts, Delinquent Accounts and any Accounts excluded from
eligibility in their entirety); California, Mississippi, Florida, Alabama, South
Carolina, Louisiana, Georgia, North Carolina, Tennessee, Arkansas, Oklahoma,
Virginia, Kentucky, West Virginia, Indiana, Ohio, New Mexico and Michigan;
(ii) the aggregate Principal Balance related to Mortgaged Properties in the
state of Texas may not exceed 45% of the aggregate Principal Balance of all
Accounts (other than Defaulted Accounts, Delinquent Accounts and any Accounts
excluded from eligibility in their entirety); (iii) the aggregate Principal
Balance related to Mortgaged Properties in any state not otherwise provided for
in this clause (y) may not exceed 5% of the aggregate Principal Balance of all
Accounts (other than Defaulted Accounts, Delinquent Accounts and any Accounts
excluded from eligibility in their entirety); (iv) the aggregate Principal
Balance related to Mortgaged Properties in any single zip code may not exceed 5%
of the aggregate Principal Balance of all Accounts (other than Defaulted
Accounts, Delinquent Accounts and any Accounts excluded from eligibility in
their entirety); and (v) the aggregate Principal Balance related to Mortgaged
Properties in a zip code characterized as unknown by the Master Servicer may not
exceed 5% of the aggregate Principal Balance of all Accounts (other than
Defaulted Accounts, Delinquent Accounts and any Accounts excluded from
eligibility in their entirety);

 

(z)            which has been (i) originated by the Originator, or by an
Eligible Originator or (ii) in the case of Walter Mortgage Company, purchased,
in the ordinary course of its business and is assignable pursuant to its terms
and under applicable law without the consent of the Obligor thereunder, unless
such consent has been obtained and is in effect or such notice has been given;

 

(aa)         which Account (i) has been originated in compliance with all
applicable laws, including, but not limited to, all applicable anti-predatory
and abusive lending laws, (ii) is not a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the then current Standard & Poor’s
LEVELS® Glossary, which is now Version 6.0 Revised, Appendix E), (iii) if
originated on or after October 1, 2002 through March 6, 2003, is not subject to
the Georgia Fair Lending Act; and (iv) is not subject to the provisions of the
Home Ownership and Equity Protection Act of 1994, as amended, nor is such
Account a “high cost” or “predatory” Account under any federal, state or local
laws or regulations;

 

(bb)         with respect to any Account originated (or in the case of Walter
Mortgage Company, originated or purchased) by an Eligible Originator, such
Account was originated (or in the case of Walter Mortgage Company, originated or
purchased) in accordance with any applicable underwriting guideline and/or
credit policy;

 

5

--------------------------------------------------------------------------------


 

(cc)         which (together with the Related Security) has been the subject of
either a valid transfer and assignment from, or the grant of, a first priority
perfected security interest therein by the Borrower to the Trustee, on behalf of
the Secured Parties of all of the Borrower’s right, title and interest therein;

 

(dd)         which is an “eligible asset” as defined in Rule 3a-7 under the
Investment Company Act of 1940, as amended;

 

(ee)         which does not have a Loan-to-Value Ratio in excess of 100%;

 

(ff)           with respect to which the date of transfer of such Account to the
Trustee occurred less than 24 months prior to such date;

 

(gg)         with respect to which, if such Account is a Resale Account, the
Principal Balance thereof together with Principal Balance of all other Resale
Accounts, may not exceed 10% of the aggregate Principal Balance of all Accounts
(other than Defaulted Accounts, Delinquent Accounts and any Accounts excluded
from eligibility in their entirety);

 

(hh)         which is a Full Documentation Account; provided, however, if such
Account is a Low Documentation Account, the Principal Balance thereof, together
with the Principal Balance of all other such Accounts, may not exceed 20% of the
aggregate Principal Balance of all Accounts (other than Defaulted Accounts,
Delinquent Accounts and any Accounts excluded from eligibility in their
entirety);

 

(ii)           with respect to an Account purchased by Walter Mortgage Company,
the purchase of such Account complies with the underwriting guidelines and
credit policies of Walter Mortgage Company;

 

(jj)           which complies with Article XVI, Section 50(a)(6) of the Texas
Constitution;

 

(kk)         with respect to which, if the Obligor of the related Account does
not have a FICO score, the Principal Balance thereof together with the aggregate
Principal Balance of all Accounts where the related Obligor does not have a FICO
Score, may not exceed 10% of the aggregate Principal Balance of all Accounts
(other than Defaulted Accounts, Delinquent Accounts and any Accounts excluded
from eligibility in their entirety);

 

(ll)           which Account, together with all other Accounts, does not result
in the aggregate Principal Balance of all Accounts that are Ninety Percent
Complete Accounts being less than 90% of the aggregate Principal Balance of all
Accounts (other than Defaulted Accounts, Delinquent Accounts and any Accounts
excluded from eligibility in their entirety);

 

(mm)       the Obligor of which has a FICO score such that, together with the
FICO scores of all other Obligors of Accounts, does not result in the weighted
average FICO scores for all Obligors of Accounts to be less than 585;

 

6

--------------------------------------------------------------------------------


 

(nn)         with respect to which, if the related Account is an Adjustable Rate
Account, the Account Note evidences an Account that (i) has fully amortizing
monthly payments, (ii) has no negative amortization, (iii) is not an
interest-only loan, (iv) is not secured by a lien on a Manufactured Home,
(v) the Principal Balance thereof together with the aggregate Principal Balance
of all other Adjustable Rate Accounts does not exceed 5% of the aggregate
Principal Balance of all Accounts (other than Defaulted Accounts, Delinquent
Accounts and any Accounts excluded from eligibility in their entirety), and
(vi) if such Adjustable Rate Account has 2/28 terms, the Principal Balance
thereof together with the aggregate Principal Balance of all other Adjustable
Rate Accounts with 2/28 terms does not exceed 1% of the aggregate Principal
Balance of all Accounts (other than Defaulted Accounts, Delinquent Accounts and
any Accounts excluded from eligibility in their entirety), provided, however,
that an Adjustable Rate Account which satisfies the criteria specified hereunder
shall cease to be an Eligible Account upon the earlier to occur of (x) the date
that is three months prior to the date on which the related interest rate
adjusts, (y) a Take-Out and (z) a Facility Termination Event;

 

(oo)         with respect to which, if (i) such Account is a Balloon Account,
(ii) such Account is an Account with respect to which the related Mortgaged
Property is a two-to-four family dwelling, an individual condominium unit in a
condominium project or an individual unit in a townhouse or (iii) the Obligor of
such Account is an officer, director or employee of Walter Industries, Inc. or
any Affiliate thereof, the Principal Balance thereof together with the aggregate
Principal Balance of all such Accounts may not exceed 5% of the aggregate
Principal Balance of all Accounts (other than Defaulted Accounts, Delinquent
Accounts and any Accounts excluded from eligibility in their entirety);

 

(pp)         which Account, together with all other Accounts, does not result in
the weighted average Seasoning of all Accounts at the time of the acquisition of
each Account by the Borrower to be in excess of six months;

 

(qq)         which Account, at the time of its origination (if it was originated
by the Originator or an Eligible Originator), had no indebtedness secured by a
subordinate lien in the related Mortgaged Property originated simultaneously by
the Originator or an Eligible Originator;

 

(rr)           with respect to which, if the related Account is such that any
payment, or part thereof, remains unpaid for more than 30 but less than 60 days,
the Principal Balance thereof together with the aggregate Principal Balance of
all other such Accounts may not exceed 3% of the Principal Balance of all
Accounts (other than Defaulted Accounts, Delinquent Accounts and any Accounts
excluded from eligibility in their entirety);

 

(ss)         if such Account is a Purchased Account, the Principal Balance
thereof, together with the Principal Balance of all other Purchased Accounts,
may not exceed 30% of the Principal Balance of all Accounts (other than
Defaulted Accounts, Delinquent Accounts and any Accounts excluded from
eligibility in their entirety);

 

7

--------------------------------------------------------------------------------


 

(tt)           which Account is not a Manufactured Home Account; and

 

(uu)         which Account, together with all other Accounts, does not result in
the weighted average Loan-to-Value Ratio of all Accounts exceeding 90%.

 

“Eligible Bank Account” means a segregated account that is a segregated trust
account maintained with the Trustee or the Managing Agents in its fiduciary
capacity in its corporate trust department.

 

“Excess Spread” means, for any Collection Period, the percentage computed as of
the last day of such Collection Period equal to (a) the Portfolio Yield for such
Collection Period minus (b) the sum of the (i) weighted average Discount payable
to the Lenders (determined as of the last day of the Collection Period),
(ii) the Program Fee, (iii) the Facility Fee, (iv) the Servicing Fee and (v) the
premium payable to the Surety Provider pursuant to Section 3.02(d)(ii) of the
Insurance Agreement (in each case expressed on an annualized percentage basis).

 

“Portfolio Yield” means for any Collection Period, the weighted average interest
rate on all Accounts that are part of the Collateral as of the last day of such
Collection Period.

 

“Scheduled Reserve Account Payment” means, (x) on any Remittance Date other than
such a Remittance Date described in clause (y) below and on the Facility
Termination Date, 50% of the Available Collections remaining after Available
Collections are applied pursuant to clauses (i) through (v) of Section 4.1(d) of
the CTA Agreement; provided, however, if after the 15th Remittance Date
following the Closing Date but prior to a Take-Out or after the 6th Remittance
Date following the most recent Take-Out, the Reserve Account Balance is below
the Specified Reserve Account Requirement for three consecutive Collection
Periods or following the occurrence of a Reserve Account Event, the Scheduled
Reserve Account Payment shall mean 100% of the Available Collections remaining
after application pursuant to such clauses (i) through (v) of Section 4.1(d) of
the CTA Agreement and (y) on any Remittance Date after a Take-Out has occurred
and on which no Loans are outstanding as of the close of business on such
Remittance Date and all amounts payable to the Surety Provider under the CTA
Agreement, the Policy and the Insurance Agreement have been paid, zero.

 

“Specified Reserve Account Requirement” means, (x) on any Remittance Date other
than such a Remittance Date described in clause (y) below and on the Facility
Termination Date, the product of 2% and the Net Investment as of the last day of
the related Collection Period (after giving effect to any Loans made on such
date and any reductions in the Net Investment made on such date); provided,
however, that following the occurrence of a Reserve Account Event, and for so
long as such Reserve Account Event is continuing, the Specified Reserve Account
Requirement shall be equal to the product of 4% and the Net Investment as of the
last day of the related Collection Period (after giving effect to any Loans made
on such date and any reductions of the Net Investment made on such date) and
(y) on any Remittance Date after a Take-Out has occurred and on which no Loans
are outstanding as of the close of business on such Remittance Date, and all
amounts payable to the Surety Provider under the CTA Agreement, the Policy and
the Insurance Agreement have been paid, zero.

 

8

--------------------------------------------------------------------------------


 

“Scheduled Termination Date” means July 28, 2008, or such later date to which
the Scheduled Termination Date may be extended by the Agent, the Borrower, the
Surety Provider and some or all of the Bank Investors, each in its sole
discretion, pursuant to Section 2.16 of the Loan Agreement.

 

Section 1.02.  Additional Definitions to be Added to the Loan Agreement.  The
following definitions are hereby added to Annex A of the Loan Agreement:

 

“Account Value” means, with respect to any Account, (i) if the Account was
purchased by Walter Mortgage Company, the value of the related Mortgaged
Property as determined by an independent appraiser in a written appraisal
performed in connection with the origination or acquisition of such Account or
as determined by a broker price opinion, or (ii) if the Account was not
purchased by Walter Mortgage Company, the sum of: (A) the value of the raw land
component of the related Mortgaged Property determined by a field representative
of the Servicer or by an independent appraiser in a written appraisal performed
in connection with the origination of the Account, plus (B) the sale price of
the dwelling constructed on such related raw land.

 

“Escrow Account” means the Eligible Bank Account or Eligible Bank Accounts
created and maintained pursuant to Section 2.16 of the Master Servicing
Agreement.

 

“Escrow Payments” means the amounts constituting ground rents, taxes,
assessments, water rates, mortgage insurance premiums, fire and hazard insurance
premiums and other payments required to be escrowed by the applicable Obligor
pursuant to any Mortgage.

 

“Insolvent” has the meaning provided in Section 101(32) of the U.S. Bankruptcy
Code.

 

“Loan-to-Value Ratio” means, as of any date of determination, with respect to
any Account, the ratio of (i) the Principal Balance thereof, to (ii) the Account
Value on such date.

 

“Ninety-Percent Complete Account” means an Account the related dwelling of which
has, at a minimum, a completed interior except for interior paint, floor
coverings and utility hook ups.

 

“Parity Deficiency Amount” means, with respect to any Remittance Date prior to
the Facility Termination Date, after giving effect to all payments to be made in
reduction of the Net Investment pursuant to Section 2.6(d) of the Loan Agreement
and Section 4.1(c) and 4.1(d) of the CTA Agreement on or prior to such
Remittance Date, the excess, if any, of the remaining unpaid Net Investment over
the aggregate Principal Balance as of such Remittance Date of the Accounts
pledged to the Trustee under the CTA Agreement; provided, however, that for
purposes of this definition, the Principal Balance of any Account that is 120 or
more days delinquent shall be deemed to be zero.

 

“Purchased Account” means an Account which is not directly originated by the
Originator or an Eligible Originator but that is acquired by the Originator or
an Eligible Originator from an unaffiliated third-party.

 

9

--------------------------------------------------------------------------------


 

“Seasoning” means, with respect to any Account as of any date of determination,
the period of time from: (a) with respect to each Purchased Account, the date of
the origination of such Purchased Account to such date of determination; or
(b) with respect to all Accounts which are not Purchased Accounts, the date of
the acquisition of such Account by the Trust to such date of determination.

 

Section 1.03.  Other Definitions.  Except as otherwise amended or added pursuant
to this Article, all defined terms used in this Amendment shall have the
meanings assigned to such terms in Annex A of the Loan Agreement.

 

ARTICLE II

 

ADDITION OF JIM WALTER HOMES OF ARKANSAS, INC.

 

Section 2.01.  Addition of Jim Walter Homes of Arkansas, Inc. as an Eligible
Originator.  As of the date hereof, Jim Walter Homes of Arkansas, Inc. shall be
a party to the DAT Agreement, the Insurance Agreement and each other applicable
Transaction Document as an Eligible Originator.  Jim Walter Homes of
Arkansas, Inc. hereby: (a) confirms that it has received a copy of the DAT
Agreement, the Insurance Agreement and each other applicable Transaction
Document; (b) agrees to be bound by all of the terms of the DAT Agreement, the
Insurance Agreement and each other Transaction Document applicable to an
Eligible Originator; (c) agrees to perform all obligations and duties required
of an Eligible Originator under the DAT Agreement, the Insurance Agreement and
each other applicable Transaction Document; (d) makes each of the
representations and warranties attributed to it in such documents as of the date
of this Amendment; and (e) specifies as its address for notices the office set
forth on Schedule I hereto.

 

ARTICLE III

ADDITIONAL AMENDMENTS TO THE TRANSACTION DOCUMENTS

 

Section 3.01.  Amendment to Section 2.3(a) of the Loan Agreement. 
Section 2.3(a) of the Loan Agreement is amended to reduce from $100,000 to
$25,000 the integral multiples in excess of $1,000,000 the Borrower is permitted
to request with respect to the amount of a Loan.

 

Section 3.02.  Amendment to Section 4.2 of the Loan Agreement.  A new
subsection (n) is added to Section 4.2 of the Loan Agreement providing as
follows: “(n)  the amount on deposit in the Reserve Account shall equal the
Specified Reserve Account Requirement.”.

 

Section 3.03.  Amendment to Section 6.1 of the Loan Agreement. 
Section 6.1(i) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

“The amount on deposit in the Reserve Account fails to reach the Specified
Reserve Account Requirements on or prior to the 15th Remittance Date following
the Closing Date or on or prior to the sixth Remittance Date following a Reserve
Account Event; provided that (i) for the period extending six (6) Remittance
Dates following each Take-Out, there shall be no Event of Default under this

 

10

--------------------------------------------------------------------------------


 

clause (i) unless the amount on deposit in the Reserve Account shall fail to be
equal to or greater than the sum of (A) the Scheduled Reserve Account Payment
for such Remittance Date and (B) $1,000,000; provided, further, however, that
during any time following a Take-Out which reduces the Net Investment to zero,
and so long as no amounts are due to the Surety Provider under the CTA Agreement
or the Policy and prior to the date the first Loan after such Take-Out is made
hereunder, there shall be no Event of Default under this clause (i) if the
amount on deposit in the Reserve Account shall be less than the amounts
previously specified in this clause (i), including if such amount is zero;”

 

Section 3.04.  Amendment to Section 8.2 of the Loan Agreement.  A new sentence
is added to the end of Section 8.2(b) of the Loan Agreement as follows: “No
material amendment to any provision of this Loan Agreement shall be effective
without prior written notice thereof being provided to the Rating Agencies.” 
The parties hereto agree that this provision shall only apply with respect to
amendments occurring after the date hereof.

 

Section 3.05.  Amendment to Section 3.02(d)(i) of the Insurance Agreement. 
Section 3.02(d)(i) of the Insurance Agreement is amended to replace the first
sentence thereof in its entirety to read as follows:

 

“On each Remittance Date until the Policy terminates in accordance with its
terms, the Trustee on behalf of the Borrower shall distribute to the Insurer, in
consideration of the issuance by the Insurer of the Policy, a premium payable in
arrears for the prior calendar month, in an amount equal to .15% per annum
(calculated on the actual number of days elapsed and a 360-day year) of the
average amount of the Net Investment during such month.”

 

Section 3.06.  Amendment to Section 4.1(d)(vi) of the CTA Agreement. 
Section 4.1(d)(vi) of the CTA Agreement is hereby amended in its entirety to
read as follows:

 

“Sixth, prior to the Facility Termination Date, on any Remittance Date when any
Loans are outstanding or if any amounts due to the Surety Provider remain
unpaid, to the Reserve Account, in an amount equal to the greater of (A) the
lesser of (i) the Scheduled Reserve Account Payment for such Remittance Date and
(ii) the amount necessary to increase the amount on deposit in the Reserve
Account to the Specified Reserve Account Requirement for such Remittance Date
and (B) the amount necessary to increase the amount on deposit in the Reserve
Account to $1,000,000;”

 

Section 3.07.  Amendment to Section 4.1(d)(x) of the CTA Agreement. 
Section 4.1(d) of the CTA Agreement is hereby amended to delete clause
(x) (clause “Tenth”) in its entirety.

 

Section 3.08.  Amendment to Section 4.5(g) of the CTA Agreement.  In addition,
the Insurer may, at its sole option, at any time following the Facility
Termination Date, direct the Trustee to submit a claim for payment hereunder in
respect of any Parity Deficiency Amount (without giving effect to the language
in such term such that the term only has meaning prior to the Facility
Termination Date).  For the avoidance of doubt, the Insurer’s ability to
exercise such

 

11

--------------------------------------------------------------------------------


 

option shall not limit the ability of the Trustee to submit a claim hereunder,
to the extent that the Trustee’s claim is otherwise permitted in accordance with
the terms hereof, and so long as such claim submitted by the Trustee is with
respect to a different claim than the above-referenced claim of the Insurer.

 

Section 3.09.  Amendment to Section 2.7(a) of the Servicing Agreement. 
Section 2.7(a) of the Servicing Agreement is hereby amended to replace the first
sentence thereof in its entirety to read as follows:

 

“In accordance with the servicing standards set forth in Section 2.1, the Master
Servicer shall use its reasonable best efforts to cause each Obligor to make all
payments in respect of his or her Account to the Master Servicer and to collect
all payments (including amounts for taxes, insurance and other Escrow Payments,
as applicable) called for under the terms and provisions of the Accounts (other
than any fees and charges the collectibility of which is not legally
enforceable).”

 

Section 3.10.  Amendment to Section 2.7(b) of the Servicing Agreement. 
Section 2.7(b) of the Servicing Agreement is hereby amended to replace the
second sentence thereof in its entirety to read as follows:

 

“On or before the Closing Date, and as received thereafter, the Master Servicer
shall cause all payments received with respect to the Accounts, other than
Escrow Payments, to be deposited into the Holding Account.”

 

Section 3.11.  Amendment to Section 5.1(b) of the Servicing Agreement. 
Section 5.1(b) of the Servicing Agreement is hereby amended to replace the first
sentence thereof in its entirety to read as follows:

 

“If a Servicer Default shall have occurred and be continuing, the Borrower (with
the prior written consent of the Controlling Party) or the Trustee (with the
prior written consent of the Controlling Party) (subject to the provisions of
the CTA Agreement) or the Controlling Party may, by notice given to the Master
Servicer (with a copy to the party not giving such notice), terminate all of the
rights and powers of the Master Servicer under this Master Servicing Agreement
(“Master Servicer Termination”), including without limitation all rights of the
Master Servicer to receive the Servicing Fee.”

 

Section 3.12.  Amendment to Section 7.1(b) of the Servicing Agreement. 
Section 7.1(b) of the Servicing Agreement is hereby amended to replace the first
sentence thereof in its entirety to read as follows:

 

“Following an Event of Default under the Loan Agreement and foreclosure upon the
Collateral pursuant to the CTA Agreement, the successor to the rights of the
Borrower (with the prior written consent of the Controlling Party) (including,
without limitation, the Trustee, with the prior written consent of the
Controlling Party, or the Controlling Party) shall have the right to terminate
this Master Servicing Agreement by notice to the Master Servicer and the
Borrower, within

 

12

--------------------------------------------------------------------------------


 

90 days after the date such successor shall have succeeded to such rights of the
Borrower.”

 

Section 3.13.  Additional Provisions to the Servicing Agreement.  The following
Sections are hereby added to the Servicing Agreement in the appropriate
numerical order.

 

“Section 2.16. Establishment of Escrow Accounts; Deposits in Escrow Accounts.
The Master Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage which constitute Escrow Payments separate and apart
from any of its own funds and general assets and shall establish and maintain
one or more escrow accounts, in the form of time deposit or demand accounts
(each an “Escrow Account” and collectively, the “Escrow Accounts”) and in
accordance with all applicable laws, rules and regulations.  A copy of the
letter agreement(s) governing such Escrow Account(s) between the Master Servicer
and the depositary institution(s) with which such Escrow Account(s) are
maintained shall be furnished to the Trustee upon request.  Each Escrow Account
shall be an Eligible Bank Account.  The Master Servicer shall deposit in the
Escrow Account or Escrow Accounts on a daily basis, within two Business Days of
receipt, and retain therein, all Escrow Payments collected on account of the
Purchased Accounts, for the purpose of effecting timely payment of any such
items as required under the terms of this Agreement.  The Master Servicer shall
make withdrawals therefrom only to effect such payments as are required under
this Agreement, and for such other purposes as shall be set forth in, or in
accordance with, Section 2.17.  To the extent permitted by all applicable laws,
rules or regulations, the Master Servicer shall be entitled to retain any
interest paid on funds deposited in the Escrow Account by the depository
institution other than interest on escrowed funds required by law to be paid to
the Obligor and, to the extent required by the related Mortgage, the Master
Servicer shall pay interest on escrowed funds to the Obligor notwithstanding
that the Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes.  The Master Servicer shall prepare and deliver
to each Obligor all statements required to be delivered to the Obligor under
applicable laws, rules and regulations regarding the use of Escrow Payments and
any other statements so required. The Master Servicer shall use Escrow Payments
only in accordance with applicable laws, rules and regulations.

 

Section 2.17. Permitted Withdrawals From Escrow Accounts. Withdrawals from the
Escrow Accounts may be made by the Master Servicer (i) to effect timely payments
of ground rents, taxes, assessments, water rates, fire, flood and hazard
insurance premiums and comparable items in a manner and at a time that assures
that the lien priority of the Mortgage is not jeopardized (or, with respect to
the payment of taxes, in a manner and at a time that avoids the loss of the
Mortgaged Property due to a tax sale or the foreclosure as a result of a tax
lien), (ii) to reimburse the Master Servicer for any advance made by it with
respect to a related Mortgage but only from amounts received on the related
Mortgage which represent Escrow Payments thereunder with respect to taxes and
assessments and with respect to hazard insurance, (iii) to refund to the Obligor
any funds as may

 

13

--------------------------------------------------------------------------------


 

be determined to be overages, (iv) for transfer to the Holding Account in
accordance with the terms of this Agreement, (v) to pay to the Master Servicer,
or to the Obligor to the extent required by the related Mortgage, any interest
paid on the funds deposited in the Escrow Account or (vi) to clear and terminate
the Escrow Account on the termination of this Agreement. Notwithstanding the
foregoing, the Master Servicer shall withdraw funds from an Escrow Account, only
for payments of amounts, and only to the extent and at times permitted by
applicable laws, rules and regulations. In the event the Master Servicer shall
deposit in the Escrow Account any amount not required to be deposited therein,
it may at any time withdraw such amount from the Escrow Account, any provision
herein to the contrary notwithstanding.”

 

Section 3.14.  Amendment to Section 3(c) of the DAT Agreement.  Section 3(c) of
the DAT Agreement is hereby amended to add a new Section 3(c)(xviii) providing:
“(xviii)  The Originator and Eligible Originators are not subject to any
Proceedings under the Bankruptcy Code and the transactions under this DAT
Agreement and the other Transaction Documents do not and will not render the
Originator or any Eligible Originator Insolvent.”

 

Section 3.15.  Amendment to Section 3(c) of the BAT Agreement.  Section 3(c) of
the BAT Agreement is hereby amended to add a new Section 3(c)(xxi) providing:
“(xxi)  The Depositor is not subject to any Proceedings under the Bankruptcy
Code and the transactions under this BAT Agreement and the other Transaction
Documents do not and will not render the Depositor Insolvent.”

 

Section 3.16.  Borrower Payment Information.  The notice and payment information
of the Borrower and Surety Provider shall be as set forth on Schedule I hereto.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01.  This Amendment.  The Agent, each Managing Agent and the Surety
Provider shall have received counterparts of this Amendment, duly executed by
each of the parties hereto.

 

Section 4.02.  Officer’s Certificates.  The Agent, each Managing Agent and the
Surety Provider shall have received Officer’s Certificates from Jim Walter Homes
of Arkansas, Inc., with respect to this Amendment and the transactions
contemplated hereby.

 

Section 4.03.  Opinions of Counsel.  The Agent, each Managing Agent and the
Surety Provider shall have received Opinions of Counsel of special counsel to
the Borrower, the Originator, the Eligible Originators and the Depositor
covering certain corporate, enforceability, perfection, priority, true sale and
non-consolidation matters in a form reasonably acceptable to such parties.

 

Section 4.04.  UCC Search Results.  The Agent, each Managing Agent and the
Surety Provider shall have received lien searches with respect to Jim Walter
Homes of Arkansas, Inc., in form and substance reasonably satisfactory to the
Agent and the Surety Provider.

 

14

--------------------------------------------------------------------------------


 

Section 4.05.  UCC Financing Statements.  The Agent, each Managing Agent and the
Surety Provider shall have received financing statements on Form UCC-1 naming
Jim Walter Homes of Arkansas, Inc. as debtor/seller, the Depositor as assignor
secured party and the Trustee as assignee secured party.

 

Section 4.06.  Fees.  All amounts, fees and expenses required to be paid on or
prior to the date hereof pursuant to a Fee Letter shall have been paid and
Mayer, Brown, Rowe & Maw LLP, special counsel to the Groups, shall have been
paid its reasonable fees and out-of-pocket expenses, and Dewey Ballantine LLP,
counsel to the Surety Provider, shall have been paid its reasonable fees and out
of pocket expenses.

 

Section 4.07.  Confirmation Letters.  Confirmation letters shall have been
received by the Agent and the Surety Provider from Moody’s and Standard & Poor’s
confirming the shadow ratings on the Note.

 

Section 4.08.  Other.  The Agent, each Managing Agent and the Surety Provider
shall have received such other approvals, documents, instruments, certificates
and opinions as they may reasonably request.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01.  Transaction Documents in Full Force and Effect as Amended. 
Except as specifically amended hereby, all of the terms and conditions of the
Transaction Documents shall remain in full force and effect.  All references to
any Transaction Document in any other document or instrument shall be deemed to
mean such Transaction Document, as amended by this Amendment.  This Amendment
shall not constitute a novation of the Transaction Documents, but shall
constitute an amendment thereof.  The parties hereto agree to be bound by the
terms and obligations of the Transaction Documents, as amended by this
Amendment, as though the terms and obligations of this Amendment were set forth
in the Transaction Documents.

 

Section 5.02.  Prior Understandings.  This Amendment sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

Section 5.03.  Counterparts.  This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

 

Section 5.04.  GOVERNING LAW.  EXCEPT WITH RESPECT TO ANY SECTIONS HEREIN TO THE
EXTENT THAT THEY AFFECT THE TRUST AGREEMENT, WHICH SECTIONS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE, THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15

--------------------------------------------------------------------------------


 

Section 5.05.  Limitation of Liability.  It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as trustee
of the Borrower, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein or therein made on the part of the Borrower
is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only the Borrower and (c) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Borrower or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Borrower under this Amendment.

 

Section 5.06.  Representations and Warranties.  The Borrower hereby certifies
that (i) the representations and warranties made by it in Section 3.1 of the
Loan Agreement are true and correct as of the date hereof, as though made on and
as of the date hereof and (ii) as of the date hereof, there is no Event of
Default or event which, with the passage of time or the giving of notice, could
result in an Event of Default.

 

Section 5.07.  Waiver of Notice.  Each of the parties hereto hereby waives any
notice in connection with the execution and delivery of this Amendment.

 

[Signature pages omitted]

 

16

--------------------------------------------------------------------------------
